*1014
After Remand from the Alabama Supreme Court

THOMPSON, Presiding Judge.
The prior judgment of this court has been reversed in part and the cause remanded by the Supreme Court of Alabama. Ex parte Terry, 154 So.3d 1002 (Ala.2013). On remand, based on our prior holding, which was affirmed by the supreme court, the trial court’s judgment is reversed insofar as the trial court determined that Emily Brackin Terry, the mother, had not met her burden of rebutting the presumption in § 30-3-169.4, Ala. Code 1975, that her proposed move with the parties’ child to South Carolina was in the child’s best interest. However, in compliance with the Supreme Court’s opinion, we remand the cause to the trial court with instructions to provide Adam G. Terry, the father, an opportunity to present evidence supporting his position that the proposed change in the child’s principal residence is not in the child’s best interest. The trial court is then instructed to enter a judgment based on the totality of evidence presented at. both the hearing held on remand and the earlier hearing.
REVERSED AND REMANDED WITH INSTRUCTIONS.
PITTMAN, THOMAS, MOORE, and DONALDSON, JJ., concur.